ORDER GRANTING APPLICATION FOR PUBLICATION
T1 On June 28, 2011, a Summary Opinion was handed down in the above-styled proceeding. The opinion, among other things, construed portions of the Oklahoma Youthfal Offender Act. On July 1, 2011, the State of Oklahoma, by and through David W. Prater, Oklahoma County District Attorney, and Jennifer Chanee, Oklahoma County Assistant District Attorney, filed an Application for Published Opinion in the above-referenced matter.
12 The Court GRANTS the State's request for publication, and the Summary Opinion, as corrected, is hereby released for publication.
13 IT IS THEREFORE THE ORDER OF THIS COURT that the Summary Opinion, as corrected and paragraphed, is hereby AUTHORIZED FOR PUBLICATION.
T4 The Clerk of this Court is directed to transmit a copy of this order to the Court Clerk of Oklahoma County; the District Court of Oklahoma County, the Honorable Larry Jones, Special Judge; the State of Oklahoma, Appellant; and counsel of record.
*4355 IT IS SO ORDERED.
/s) Arlene Johnson
ARLENE JOHNSON, Presiding Judge
/s/ David B. Lewis
DAVID B. LEWIS, Vice Presiding Judge
/s/ Gary L. Lumpkin
GARY L. LUMPKIN, Judge
/s) Charles A. Johnson
CHARLES A. JOHNSON, Judge
/s/ Claney Smith
CLANCY SMITH, Judge